Title: John H. Cocke’s Description of Central College Board of Visitors Meeting, [5 May 1817], document 2 in a group of documents on The Founding of the University of Virginia: Central College, 1816–1819, 5 May 1817
From: Cocke, John Hartwell
To: 


            
              5 May 1817
            
            5. A Cloudy Morng. Left home at ¼ before 4 O’Clock, and reached Monticello at ¼ after 8—Found the Family just up from Breakfast and the three illustrious Gentlemen with whom I was to act waiting for my arrival.—After getting Breakfast—rode again over the grounds offer’d as a site for the College by Mr Perry & already approved of by—Mr Cabell, Mr Jefferson & myself—Mr Madison & the President fully accorded in our views—Rode to the top of the small mountain which is to be embraced in the purchase from whence by taking some object on the ridge of Carters Mountain Southward, Mr Jefferson observed a meridional line cou’d be established of 8 or 10 miles in length—a grand desideratum in the site of an observatory which he proposes this spot for—Mr Madison playfully remarked that this point shou’d be denominated the Apex of Science—Found Mr Madison, cheerful, communicative and very fond of conversing on agricultural subjects—fortunately for me that being the only subject upon which I had any chance of rendering myself at all interesting to a man of his superior acquirements & extensive knowledge—The President was serious and carried the marks of much care upon his brow—Mr Jefferson as usual was Easy & communicative—and under the full influence of his characteristic zeal for the success of the scheme for the establishment of the College—of which he may be fairly said to be the Father—May it prosper & bring forth the fruits of Science. After viewing the land which lies about 1 mile to the west of Charlottesville we returned and retiring to one of the jury rooms in the Ct Ho: committed our proceedings to writing elected Alexander Garret Esqre Proctor & Treasurer. & V. M. Southal Secretary to the board of Visitors—Mr Jefferson & myself were appointed a committee to aid, assist, & direct the Proctor in the execution of the buildings And the Proctor was order’d to proceed to conclude the purchase of the Land and obtain possession of the funds transfer’d to the Institution from the Albemarle Academy by act of the Legislature—Session 1815 & 1816—
            Declined dining at Monticello that I might assist my friends Peter Minor, Colo I A Coles, Wm F, Gordon, Capt. Jno Coles—& others who had been long anxious to make the effort, to establish an agricultural Society at Charlottesville—We according formed a meeting consisting of the following Gentlemen either present or by proxey—
            Mr Jefferson, I A Coles John Coles, Frank Carr, John Campbell Wm Woods—Wm F. Gordon Doctor Chas Cocke—Peter Minor Tucker Coles, Dabney Minor, Danl F. Carr, John Gilmer, George Gilmer, Thos M. Randolph, Thos Jefferson Randolph, Doctor Mann Page, John Patterson, Saml Carr & Alexander Garret of Albemarle.
            Jos: C. Cabell, Robt Rives & Wm C Rives of Nelson—
            J. H. Cocke & Wilson J. Cary of Fluvanna—
            James Barbour, P. P. Barbour & Dabney Minor of Orange.
            David Watson, & Frederick Harris of Louisa.—
            A committee consisting of the following Gentlemen was appointed to prepare a system of Rules & Regulations for the Society to be submitted to the next meeting to be held on the first day of the Fall Circuit Court at Charlottesville—to wit Mr Jefferson, James Barbour, John Patterson, Jos: C. Cabell, & J. H. Cocke.—
            
            Went to Monticello in the Eveng. but finding much company in ye House went home with Thos J. Randolph accompanied by my friend J Patterson—
          